           Case 1:21-cr-00092-AJN Document 96 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       8/23/21

  United States,

                   –v–
                                                                           21-cr-92 (AJN)
  Yury Mosha,
                                                                              ORDER
                           Defendant.




ALISON J. NATHAN, District Judge:

        On August 18, 2021, Defendant Yury Mosha filed a request to modify the conditions of

his release, to which the Government does not object. Dkt. No. 95. The Court GRANTS

Defendant’s motion. The Court orders that Mr. Mosha be placed on curfew with GPS monitoring,

the hours of which are to be set at the discretion of Pretrial Services.



        SO ORDERED.


Dated: August 23, 2021                                   __________________________________
       New York, New York                                       ALISON J. NATHAN
                                                               United States District Judge
